DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-11 are under examination.

Information Disclosure Statement
The IDS filed 12/19/2019 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/605,355 filed 3/01/2012  is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
	Claims 1-8 are drawn to a method, so a process.
	Claims 9-10 are drawn to a system comprising a sensor, so a machine.
Claim 11 is drawn to a computer program product stored on a computer readable medium. The recited “product” does not necessitate a tangible form (see MPEP 2106.03). The product on a computer readable medium reads on program stored via a carrier wave or signal. A computer program not disposed on non-transitory media is non-statutory.  A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).

Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Extracting an analysis window from the filtered signal, performing a plurality of interval length estimation methods on the filtered signal in the analysis window, summing the outputs of the plurality of interval length estimation methods and determining an interval length from the sum.
Each of the above limitations of claim 1 are drawn to steps that are performed by a mental processes or math. The claimed method is therefore drawn to an abstract idea.
Claims 2-8 are further drawn to signal analysis steps that are performed with math or can be performed as a mental process and are therefore abstract ideas.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criterial:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.


Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Receiving a signal and filtering the signal with a band pass filter, as in claim 1.
A system with at least two sensors, as in claims 9-10.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because band-pass filtering signals and physiological sensors including at least two sensors are routine, conventional and well understood. These additional elements do not add significantly more to the recited judicial exception. 
Other elements of the method include a process or and computer readable medium which are recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 	 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 6, 8 and 10 recite nomenclature indicating steps b, d, e and f. These claims depend from claim 1 which does not enumerate its steps using said nomenclature. The claims reciting b, d, e, and f are therefore unclear. Correction or clarification is needed. However, for the purpose of examination the six steps of claim 1 will be considered as enumerated as steps a, b, c, d, e and f.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Friedrich et al (WO 2010/067294 published 6/17/2010).
Friedrich et al. teach receiving a cardiogram heart beat signal (Abstract)(i.e. receiving the signal from a subject), as in claim 1.
Friedrich et al. teach using filters including band-pass filtering, to separate the breathing and heart beat component (page 4, par. 5)(i.e. filtering the signal with a band pass filter), as in claim 1.
Friedrich et al. teach determining the long term periodicity of the signal (page 6, lines 6-7) wherein an initial analysis window is determined (page 6, lines 12-13), or determining an autocorrelation function with an analysis window (page 7, lines 6-7)(i.e. extracting an analysis window from the filtered signal), as in claim 1.
Friedrich et al. also teach an autocorrelation method for finding a beat to beat interval length (page 9, lines 10-18)(i.e. performing interval estimation methods), as in claim 1.
Friedrich et al. also teach determining an distribution of interval lengths (page 5, lines 13-17); segmenting the signal to provide an initial estimate of interval length before refining (page 8-9, connecting par. and page 9, Table 1) and determining a beat-to-beat interval length estimation (page 9, lines 24-28)(i.e. performing a plurality of interval estimation methods), as in claim 1. 
Friedrich et al. teach determining a probability distribution (page 7, lines 8-20; Figure 7) which includes a mean “m” time interval which makes obvious summing intervals because a mean value is determined by summing values to determine an average value (i.e. summing the outputs of the plurality of interval length estimation methods), as in claim 1.
Friedrich et al. teach determining the best estimate for the time interval from different estimate methods (Figure 3 and page 5, lines 13-21)(i.e. determining an interval length from the sum of the outputs of the plurality of interval length estimation methods), as in claim 1.
Friedrich et al. teach time interval calculations that are iterative using a sliding interval in the forward and backward direction (page 8, lines 22-30) between a t-max and t-min window; the backward analysis within the same window, t-max to t-min, is the second window that inherently will overlap at more than 50%, as in claims 2-3.
Friedrich et al. teach a distribution of interval lengths and calculating a mean (page 7, lines 8-15 and line 20) which is within an interval of t-min and t-max (page 7, line 25 and page 5, lines 5-12)(i.e. upper and lower threshold limits for the interval length)  with a span of 0.5 seconds (i.e. delta, is interpreted as the difference between the two threshold limits); in an alternative embodiment a “delta” is a time delay (page 9, lines 10-18), as in claim 4
Friedrich et al. teach that after the filtering, low frequency, high amplitude peaks are detected and then the local largest maxima of amplitudes in a neighborhood of points are detected (page 9, lines 3-9)(i.e. detecting a peak in the filtered signal in consecutive analysis windows and calculating the median interval from matching peaks), as in claim 5. 
Friedrich et al. determining a weighted sum of scoring functions (Abstract and page 8, lines 15-21); Friedrich et al. teach weighing different scoring functions with scalars (page 9-10, connecting par.), as in claim 6. 
Friedrich et al. make obvious determining variance (i.e. a quality of determined interval lengthy) which is part of the probability distribution between a min-time and max-time (i.e. between a predetermined threshold)(page 7, lines 8-15 and Figure 7); it is obvious to calculate a variance from the probability distribution of a Gaussian distribution as taught by Friedrich (Figure 7), as in claim 7.
Friedrich et al. make obvious using a plurality of sensors such as a ballistocardiograph (BCG) and electrocardiograph (ECG) to measure beat to beat interval lengths (page 8, Table 1 and page 11, lines 1-14); Friedrich makes obvious continuous beat to beat signal detection with one or more sensors and therefore also make obvious measuring a second signal, as in claims 8, 9 and 10.
Friedrich et al. teach a computer system and  processor (page 11, lines 1-4 and line 10), as in claim 11.
Friedrich et al. teach several embodiments of determining interval lengths of heart beats including determining a distribution of interval lengths (page 5, lines 13-17) and determining a probability distribution (page 7, lines 8-20; Figure 7) which includes a mean “m” time interval. 
Friedrich et al. do not specifically teach summing the outputs of the plurality of interval length estimation methods however Friedrich et al. teach determining a mean value of the interval (page 7, line 14). Applying the KSR standard of obviousness to the teachings of Friedrich et al. it is concluded that Friedrich et al. teach a combination of known elements that would yield a predictable result. At the time of invention, a practitioner could have combined the teaching for determining interval lengths that are within the distribution of interval lengths with the teaching of determining an mean which would require summing independent interval lengths to arrive at an average (i.e. mean). The predictable result of determining an interval length from the sum of interval length estimations would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635